DETAILED ACTION
This is the first office action regarding application 16/510,942 filed July 14, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants’ claim for domestic priority based on a provisional application filed on July 14, 2018. 

Information Disclosure Statement
The information disclosure statements submitted on November 12, 2019 and April 27, 2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 100 Paragraph [0019], and item 200 Paragraph [0060].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to because Figure 1, item 148, contains a misspelling "Top-Viwe Computing Agent".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Wi-Fi, Apache Spark, Apache Storm, Apache Flink, Google BigQuery, DataTorrent TRS, Apache Hydra, Here Maps, Amazon Web Services, Google Cloud, and Microsoft Azure, which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "local application configured to receive" and "top-view computing layer configured to receive" in claim 1, and "local application configured to receive" and "top-view computing layer configured to receive" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
"local application configured to receive" and "top-view computing layer configured to receive" in claim 1.
“local application configured to receive”, the specification recites the structure of “A local application executing on the local computing data center 122” Paragraph [0047], “transmit and receive data from the local computing data center 122 via a wired communication network” Paragraph [0048], and Figure 1 items 120, 122. 
“top-view computing layer configured to receive”, the specification recites the structure of “In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer.” Paragraph [0019], “The top-view computing layer may include or have access to one or more processors” Paragraph [0056], “The vehicle data analytics system 250 may be executed on a single server of a local computing layer, a distributed computing network operating as part of a top-view computing layer, a cloud-based application on the top-view computing layer, some combination thereof. The vehicle data analytics system 250 may be executed on a single server of a local computing layer, a distributed computing network operating as part of a top-view computing layer, a cloud-based application on the top-view computing layer, some combination thereof.” Paragraph [0062]. 

"local application configured to receive" and "top-view computing layer configured to receive" in claim 20.
“local application configured to receive”, the specification recites the structure of “A local application executing on the local computing data center 122” Paragraph [0047], “transmit and receive data from the local computing data center 122 via a wired communication network” Paragraph [0048], and Figure 1 items 120, 122. 
“top-view computing layer configured to receive”, the specification recites the structure of “In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer.” Paragraph [0019], “The top-view computing layer may include or have access to one or more processors” Paragraph [0056], “The vehicle data analytics system 250 may be executed on a single server of a local computing layer, a distributed computing network operating as part of a top-view computing layer, a cloud-based application on the top-view computing layer, some combination thereof. The vehicle data analytics system 250 may be executed on a single server of a local computing layer, a distributed computing network operating as part of a top-view computing layer, a cloud-based application on the top-view computing layer, some combination thereof.” Paragraph [0062]. 

Claim Objections
Claims 1-2, 6, 9, 12, 16, and 20 are objected to because of the following informalities: 
Regarding claims 1 and 20, claim 1 and 20 recite “the a first set of vehicle proximity data” in lines 10 and 9 respectively, “the a first set” should be changed to “the first set” in order to avoid an antecedent basis issue.
Regarding claims 1 and 20, claims 1 and 20 recite “the set of local applications is configured to receives vehicle computing layer results” in line 26 and 25 respectively, 
Regarding claims 1 and 20, claims 1 and 20 recite “local computing layer results” in line 38 and 37 respectively should be changed to “the local computing layer results” in order to avoid an antecedent basis issue.
Regarding claim 2, claim 2 recites “an initial first set of vehicle computing layer based” in line 4, this should be changed to “an initial first set of vehicle computing layer results based” to correct what is interpreted to be word omission.
Regarding claim 2, claim 2 recites “obtaining a second set of geolocations, a second set of control-system data” in line 9, this should be changed to “obtaining the second set of geolocations, the second set of control-system data” in order to avoid an antecedent basis issue. 
Regarding claim 2, claim 2 recites “a second set of vehicle computing layer results” in lines 11-12, this should be changed to “the second set of vehicle computing layer results” in order to avoid an antecedent basis issue.
Regarding claim 6, claim 6 recites “a neural network” in line 2, this should be changed to “the neural network” in order to avoid an antecedent basis issue.
Regarding claim 9, claim 9 recites “the number of features in first set” in line 9, this should be changed to “the number of features in the first set” in order to avoid an antecedent basis issue. 
Regarding claim 12, claim 12 recites “a baseline threshold region” in line 6, this should be changed to “the baseline threshold region” in order to avoid an antecedent basis issue. 
Regarding claim 16, claim 16 recites “training a neural network to label a region the road network graph” in line 4, this should be changed to “training a neural network to label a region of the road network graph” to correct what is interpreted as being a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 20, claims 1 and 20 recite “training a top-view computing neural network” in line 44 and 43 respectively, this renders the claims indefinite as it is unclear if the 


Regarding claims 2-19, claims 2-19 are dependent on claim 1 and are therefore rejected by virtue of this dependency. 


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 3 recites "determining that the feature and an object are physically connected based on a geolocation of the first vehicle and a comparison between properties assigned to the feature and properties assigned to the object", here the system is comparing two sets of properties that have been assigned to a feature and an object, howe

Regarding claim 3, claim 3 recites “determining that the feature and an object are physically connected” in line 5, this renders the claim indefinite as it is unclear if the “an object” 

Regarding claim 4, claim 4 recites “based on the visual record” in line 4, “visible in the visual record” in line 5, and “visible in the visual record” in line 13-14, this renders the claim indefinite as it is unclear if the “the visual record” is the same or distinct from “a first visual record” as recited in line 2 or “a second visual recording” in line 7. As there are multiple visual records being recited in claim 4, each record needs to be clearly defined and the terminology referring to each record needs to be consistent so as to make the limitations of the claim clear. It is recommended that if the applicant is referring to the earlier defined “a first visual record” in lines 4 and 5, that line 4 be changed to read “based on the first visual record” and that line 5 be changed to read “visible in the first visual record”, and if the applicant is referring to the earlier defined “a second visual recording” in line 13-14, that lines 13-14 be changed to read “visible in the second visual record” to overcome this antecedent basis issue. 

Regarding claim 4, claim 4 recites “an identifier value” in lines 4-5, “the identifier value” in lines 10-11, “an identifier value” in line 13, and “values” in line 16. This renders the claim indefinite as it is unclear which value is being referred to in each instance. It is unclear if the identifier value in line 13 is the same or distinct from the identifier value in lines 4-5, 

Claim 5 recites the limitation "the third vehicle profile" and “the fourth vehicle profile” in line 2.  There is insufficient antecedent basis for these limitations in the claims.

Claim 7 recites the limitation "the vehicle operator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, claim 9 recites “using the control system-data” in lines 2-3. This renders the claim indefinite as it is unclear which control-system data is being referred to. As there are multiple sets of control-system data recited in independent claim 1, each set of control system data needs to be clearly defined and the terminology referring to each set of control-system data needs to be consistent so as to make the limitations of the claim clear. It is recommended that the applicant change the terminology to match either “the first set of control system data”, or “the second set of control system data” in order to make it clear which value is being referred to, to overcome this antecedent basis issue. 

Claim 12 recites the limitation "the abnormal signal" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 15, claim 15 recites “training the neural network” line 2. This renders the claim indefinite as it is unclear if the “the neural network” is the same or distinct from “training a top-view computing neural network” as recited in line 44 of claim 1. As there are multiple neural networks being recited in claim 1, each network recited in dependent claims needs to be clearly defined and the terminology referring to each network needs to be consistent so as to make the limitations of the claims clear. It is recommended that if the applicant is referring to the earlier defined neural network that “training the neural network” be changed to read “training the neural network executing on the top-view computing layer” to overcome this antecedent basis issue. 

Claim 15 recites the limitation "the sensor data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the vehicle operator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, claim 16 recites “training a neural network” in line 3. This renders the claim indefinite as it is unclear if “a neural network” is the same or distinct from any of the previously recited neural networks of claim 1. As there are multiple neural networks being 

Claim 17 recites the limitation "the edge computing neural network" in line 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, claim 18 recites “the neural network” in line 1. This renders the claim indefinite as it is unclear if “the neural network” is the same or distinct from any of the previously recited neural networks of claim 1. As there are multiple neural networks being recited in claim 1, each network recited in dependent claims needs to be clearly defined and the terminology referring to each network needs to be consistent so as to make the limitations of the claims clear. It is recommended that if the applicant is referring to the earlier defined neural network that “the neural network” be changed to read “the neural network executing on the top-view computing layer” or “the neural network executing on the local computing layer”, or in the case that this is a distinct neural network, giving the neural network an 


Regarding claim 19, claim 19 recites “the neural network” in line 1. This renders the claim indefinite as it is unclear if “the neural network” is the same or distinct from any of the previously recited neural networks of claim 1. As there are multiple neural networks being recited in claim 1, each network recited in dependent claims needs to be clearly defined and the terminology referring to each network needs to be consistent so as to make the limitations of the claims clear. It is recommended that if the applicant is referring to the earlier defined neural network that “the neural network” be changed to read “the neural network executing on the top-view computing layer” or “the neural network executing on the local computing layer”, or in the case that this is a distinct neural network, giving the neural network an adjective to distinguish it from previously recited neural networks, to overcome this antecedent basis issue.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:



Some of the similar prior that does not disclose the applicant’s invention:
US-20180127000 – Baidu USA LLC – Records driving information and decisions of a human driver and compares it to the decisions an automated system would have made. This piece of art discloses a server with machine learning components. However it fails 
US-9940834 – State Farm Mutual – Discloses an inter-vehicle communications system, which collects information about a road segment and shares it with other vehicles. However while this system provides recommendations to other vehicles it fails to directly make changes to them. Additionally while this system could be interpreted as two tiers of machine learning system, it fails to go beyond the local layer. 
US-9761131 – Robinson – Discloses a system that uses neural network technology to analyze traffic and determine optimal traffic flow decisions including uses a local traffic light controller to optimize traffic flow patterns. However, this system also fails to directly make changes to vehicles and only analyzes information at a local level. 
US-20150199617 – Kuwajima – Discloses using multiple layers of learning devices including one installed in the vehicle and one remote from the vehicle. However this system only operates on a per vehicle basis instead of making changes on a local or regional level to multiple vehicles using multiple tiers of neural network servers.
US-10460183 – Welland - Collects data about a vehicle and driver and uploads that to the cloud and then sends the information to a processing center. However this information isn’t then used to make changes to the control system of the vehicle and it fails to disclose processing the information from the vehicles at multiple locality tiers. 
US 2018/0190047 – Maria - Discloses a system on a vehicle which collects information and sends it to a remote location such as a vehicle manufacture for analysis and that manufacturer can in turn send updates to the vehicle control system after analyzing the 
Therefore, the prior art of record do not teach or suggest the combination of claims 1 and 20. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 2-19 are also allowed for at least this same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662